IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  June 19, 2008
                                No. 07-40808
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

LONNIE R WHITLEY

                                           Petitioner-Appellant

v.

PAUL KASTNER, Warden

                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 5:07-CV-32


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Lonnie R. Whitley, federal prisoner # 04545-033, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging the 420-month
sentence he received following his 1997 conviction for conspiracy to manufacture
methamphetamine, using and carrying a firearm in connection with a drug-
trafficking crime, and being a felon in possession of a firearm. He renews his
claim that he was improperly sentenced and asserts that a fundamental
miscarriage of justice will result from the failure to consider the merits of his

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40808

claim. However, even if his brief is liberally construed, Whitley makes no
argument that the district court erred in determining that he did not meet the
criteria for raising his claims in this § 2241 petition pursuant to the savings
clause of 28 U.S.C. § 2255(e). He has thus abandoned the only issue on appeal
by failing to brief it. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      The appeal is without arguable merit, see Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983), and is dismissed as frivolous. See 5TH CIR. R. 42.2.
      APPEAL DISMISSED.




                                        2